DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 depends from itself so it is unclear what other features are part of the claim.
Claim 18 recites wherein “a center disc adjacent to the inner portion is removed to form the ring shape”.  It is unclear if this is an intended use limitation or if the cap liner is always free from material at the inner portion. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to depend from another claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouchon Couronne (FR 1.249.847).
Bouchon Couronne discloses an apparatus (Fig. 1), comprising: a cap liner (Fig. 2) comprising an outer lip (at 3) and an inner portion (at 1), wherein the cap liner is symmetric about a central plane of the inner portion (Fig. 1), wherein the outer lip comprises an outer nub (3) extending radially outward, wherein the inner portion comprises a ring shape or a disc shape (at 1), wherein a cross-section of the outer lip comprises an upper extension member (4) and a lower extension member (5), wherein the upper extension member and the lower extension member each defines an outer lip angle from about 35 degrees to about 140 degrees (Fig. 2), wherein the inner portion comprises an inner ring (Fig. 1), wherein the inner portion is substantially planar (Fig. 1), wherein the outer lip is taller than the inner portion (Fig. 1),  wherein the inner portion is made of a solid material that extends to a center of the cap liner from the outer lip (Fig. 1), wherein the inner portion comprises a first circular shaped cavity on an upper side and a second circular shaped cavity a lower side (between 2), wherein the inner portion can be removed to form a ring shape (intended use based on material), further comprising a cap closure containing the cap liner, and wherein the cap closure is disposed over an opening in the bottle (Fig. 2). Note that “injection molded” is being treated as a product by process limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchon Couronne.
Bouchon Couronne fails to teach the specific outer lip angles and liner thickness/heights.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the outer lip with different angles, and in order to adjust to different caps and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the liner with the claimed thicknesses and heights, and in order to adjust to different caps and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Bouchon Couronne in view of Evergreen (barrier performance of common plastic
film).
Bouchon Couronne teaches that the cap liner is manufactured from plastic
(English Translation). Evergreen teaches that LDPE is a type of plastic material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured the liner out of LDPE in order to adjust the gas
transmission properties of the liner and since it has been held to be within the general
skill of a worker in the art to select a known material on the basis of its suitability for the
intended use as a matter of obvious design choice. Sinclair & Carroll Co. v.
Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). The modified cap liner would
control transmission of oxygen and maintain a pressure of a carbonated beverage
based on the transmission rates of the material used.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchon Couronne in view of Finkelstein et al. (U.S. Patent No. 6,139,931).
Finkelstein teaches that it is known on in the art to manufacture a liner with a slip agent made from erucamide or oleamide (col. 8, lines 16-22). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the liner with a slip agent, as taught by Finkelstein, in order to make it easier to remove the cap from a container.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/592,241 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover generally the same subject matter and the difference would be obvious for the same reasons shown in the rejection above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733